DETAILED CORRESPONDENCE
This Office action is in response to the application filed 02/25/2015, with claims 1-5 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2021, 08/13/2020, 05/06/2020, and 02/25/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bonarens et al, US 2017/0183004, hereinafter “Bonarens” in view Ohmura US 2017/0183003. 

As per claim 1. A vehicle control device comprising: 
a traveling course control part (Bonarens: FIG. 3) to iteratively update a target traveling course of a vehicle ([0020], [0022], [0035]—“The determination of the predicted trajectory is based on the data on the previous trajectory of the motor vehicle 1 delivered by the steering wheel sensor 10 and the acceleration sensor 11, if update a target traveling course of a vehicle, [0043]); and 
an automatic emergency avoidance control part (FIG. 3) to execute automatic emergency avoidance control processing for automatically operating a given control system including at least one of an engine control system, a brake control system and a steering control system of the vehicle to avoid collision with an obstacle ([0009], [0020], [0042]), 
wherein the traveling course control part is configured to, upon detection of the obstacle, execute traveling course correction processing of correcting the target traveling course so as to avoid the obstacle ([0032]—“The driver assistance system 7 comprises a proximity sensor 8, in this case a camera that is directed at the road 2 lying
in front of the motor vehicle 1, in order to detect the course of the road 2, as well as potential obstacles….Alternatively, a radar sensor may also be provided for the obstacle detection”, [0033], [0035), 
wherein the traveling course control part is configured to, in the traveling course correction processing ([0012], [0039], [0042]),  
correct the target traveling course to calculate a plurality of corrected traveling course candidates on which the vehicle travels in the speed distribution area such that the relative speed of the vehicle with respect to the obstacle does not exceed the allowable upper limit in the speed distribution area ([0012], [0038]-[0039]); and 
evaluate the corrected traveling course candidates with respect to the target traveling course by a given evaluation function to select one of the corrected traveling course candidates as a corrected traveling course according to the evaluation ([0042], [0044]), and
wherein the traveling course control part is configured to generate a first request signal for the given control system to allow the vehicle to travel along the corrected traveling course ([0008], [0042]); and 
2Docket No. 741440-000289the automatic emergency avoidance control part is configured to execute the automatic emergency avoidance control processing, independently of the traveling course control part, to generate a second request signal for the given control system ([0042], FIG. 3, S4), and 
wherein the vehicle control device further comprises an output control part to receive each of the first request signal and the second request signal from a corresponding one of the traveling course control part and the automatic emergency avoidance control part, wherein the output control part is configured to output the first request signal or the second request signal to the given control system ([0032], [0035], [0042], Abstract, FIG. 2).
Bonarens is silent on speed distribution area. However, Ohmura teaches set a speed distribution area extending at least from the obstacle toward the vehicle and defining a distribution of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, wherein the allowable upper limit in the speed distribution area is set such that it becomes larger as the distance from the obstacle becomes larger (Ohmura: FIG. 11: Q23, Q25- Q26, [0031], [0051]—“The slowdown zones may be changed in the shape instead of the range, or may be changed in both the shape and the range. Moreover, the correction of the slowdown zones may also be performed by 
Thus, the combination of Bonarens in view of Ohmura is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonarens in view of Ohmura because such combination will provide a technique for “size and shape of the slowdown zone according to a moving direction of the vulnerable road user and a moving direction of the vehicle.” ([0006], Ohmura).

As per claim 2. The vehicle control device as recited in claim 1, wherein the output control part is configured to output the second request signal in priority to the first request signal (Ohmura: [0028], [0041]).

As per claim 3. The vehicle control device as recited in claim 2, wherein the automatic emergency avoidance control processing is automatic anti-course-deviation control processing for operating the steering control system to avoid collision with an obstacle (Bonarens: [0041], [0046]).

As per claim 4. The vehicle control device as recited in claim 3, wherein, in the automatic anti-course-deviation control processing, the second request signal is not generated if the possibility of collision with the obstacle is low, even when the vehicle is determined to deviate from a driveling lane (Bonarens: [0042], [0044]).

As per claim 5. The vehicle control device as recited in any one of claims claim 4, wherein the traveling course correction processing and the automatic emergency avoidance control processing are executed within a given calculation cycle period by a single CPU (Bonarens: [0022], [0032], [0035], FIG. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661